Case 2:18-cv-08254-JFW-GJS Document 42 Filed 08/19/20 Page 1 of 1 Page ID #:285




   1
   2
                                                                                            JS-6
   3
   4
   5
   6
   7
                                    UNITED STATES DISTRICT COURT
   8
                     CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   9
  10
     RONNIE SHIRLEY, an individual; DEBRA                  Case No. 2:18-cv-08254-JFW-GJSx
  11 SHIRLEY, an individual;
                                                           Related Case:
  12                  Plaintiffs,
                                                           2:17-cv-02373-JFW-GJSx (DISMISSED)
  13          v.
                                                           [District Judge John F. Walter-
  14 CITY OF TORRANCE, a California                        Magistrate Judge Gail J. Standish]
     municipal entity; DUSTY GARVER, an
  15 individual; SCOTT NAKAYAMA, an
     individual; and JASON SENA, an individual,            ORDER RE: JOINT STIPULATION TO
  16                                                       DISMISS WITH PREJUDIE
                      Defendants.
  17
  18
              Pursuant to the stipulation of the parties, and Good Cause appearing therefor, the Court
  19
       hereby orders as follows:
  20
              1.     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the entire action is
  21
       dismissed with prejudice.
  22
              2.     This dismissal constitutes a general mutual release and a mutual waiver of all costs,
  23
       court fees, and attorneys’ fees arising out of litigation of the Section 1983 claim as to all
  24
       defendants.
  25
              IT IS SO ORDERED.
  26
       DATED: August 19, 2020
  27                                            Hon. John F. Walter
                                                United States District Judge
  28

                                                       1                            2:18-cv-08254-JFW(GJSx)
